Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/30/2020; 12/22/2020; 11/24/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each standard time point" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this “each standard time point” is the same as “each standard time point mentions in line 2.  For the purpose of examination examiner assumes that they are the same.
In line 7-9, the limitation, “based on the real time bandwidth…in bandwidth demand.” It is unclear what applicant intends to claim, specifically, the real time bandwidth is obtain in every pre-set time interval (line 6 of claim) not at each standard time point in a specified time interval.  And it is not clear what is the regular bandwidth template in the specified time interval? For the purpose of examination, examiner assumes the above limitation as; based on the real time bandwidth and the template bandwidth data of the regular bandwidth template, determine….bandwidth demand.
Claim 2 recites, “every pre-set time interval” in line 2 and “any preset time interval” in line 3.  It is unclear every pre-set time interval and any pre-set time interval refer to pre-set time interval in claim 1.
Claim 3 recites, “every pre-set time interval” in line 2.  It is unclear “every pre-set time interval” refer to every pre-set time interval in claim 1.
Claim 4 recites, “each standard time point” in lines 2,11,12.  It is unclear “each standard time point” in lines 2,11,12 refer to pre-set time interval in claim 1.
Claim 5 recites, “each standard time point” in line 3.  It is unclear “each standard time point” in line 3 refer to pre-set time interval in claim 1.
Claim 8 recites, “every pre-set time interval” in line 2 and “each standard time point”.  It is unclear the above is the same ones in claim 1.
As regarding claims 17-28, limitations of claims 17-28 are similar to limitations of claims 1-8, therefore rejected for the same rationale.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 8-14 are directed to a computer readable  storage medium which is not clearly defined in Applicant's specification [paragraph 0074].  Broadest interpretation of computer readable storage medium may include both statutory storage device such as memory and electromagnetic signals or carrier waves. Signals or carrier waves do not fall within a statutory category of invention as they are neither a process, a machine, a manufacture or a composition of matter. The claim language must be amended to exclude the non-statutory subject matter from the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,5-8,17-18,20-21,23,25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yermakov et al (us 2018/0123901) (hereinafter Yermakov) in view of Drai et al (us 2009/0172167) (hereinafter Drai).
As regarding claim 1, Yermakov discloses periodically obtaining historic bandwidth data of a target client at each standard time point in a plurality of historic cycles (see Yermakov 0051-0053, collects bandwidth collecting bandwidth utilization at different time slice for example 5 minutes (i.e. standard time point) over range time or cycle such as everyday of the week (i.e historic cycles); 
generating a regular bandwidth template corresponding to each standard time point based on the historic bandwidth data (see Yermakov 0052, 0056, the model is created for the collected data and continually update the model with collected data);
obtaining bandwidth data of the target client in every pre-set time interval (see Yermakov 0026, 0059-0060, 0071, utilization data is generated at the particular time slice such as 5 minute and send to server);
 based on the bandwidth data at each standard time point in a specified time interval and template bandwidth data of the regular bandwidth template in the specified time interval, determining whether the target client has the surge in bandwidth demand (see Yermakov 0026, 0071-0073, predicting the usage utilization data at different time slice of the model and determine if the utilization is aberrant).  
Yermakov is silent in regard to the concept of real time bandwidth data.
Drai teaches the concept of real time bandwidth data (see Drai 0091, compare the actual bandwidth usage in real time with collected bandwidth statistic).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Drai to Yemakov because they're analogous art.  A person would have been motivated to modify Yermakov with Drai’s teaching for the purpose of efficiently determining the utilization of resource in the network.

As regarding claim  3, Yermakov- Drai discloses determining a bandwidth change rate of the real time bandwidth data obtained in a latest pre-set time interval based on the real time bandwidth data obtained in a preceding pre-set time interval (see Yermakov 0059-0060); if the bandwidth change rate is greater than a pre-set change threshold and a count of consecutive abrupt bandwidth changes is smaller than a pre-set count threshold, updating the real time bandwidth data obtained in the latest pre-set time interval with the real time bandwidth data obtained in the preceding pre-set time interval and incrementing the count of the consecutive abrupt bandwidth changes by one and if the bandwidth change rate is not greater than the pre-set change threshold or the count of the consecutive abrupt bandwidth changes is not smaller than the pre-set count threshold, adjusting the real time bandwidth data obtained in the latest pre-set time interval according to the real time bandwidth data obtained in the preceding pre-set time interval and resetting the count of the consecutive abrupt bandwidth changes to zero (see Yermakov 0072-0074).  
As regarding claim  5, Yermakov- Drai discloses calculating a sum of the real time bandwidth data at all the standard time points in the specified time interval, and calculating a sum of the template bandwidth data of the regular bandwidth template in the specified time interval; and based on a ratio of the sum of the real time bandwidth data over the sum of the template bandwidth data and a pre-set surge warning ratio or proportion, determining whether the client has the surge in bandwidth demand (see Yermakov 0059-0060, and see Drai 0025-0030).  The same motivation was utilized in claim 1 applied equally well to claim 5.  

As regarding claim  6, Yermakov- Drai discloses obtaining peak template bandwidth data of the template bandwidth data and current bandwidth data at a current time point; -5-Attorney Docket No. 00215.0151.00 US establishing a surge standard ratio through a ratio of the current bandwidth data over the peak template bandwidth data and the pre-set surge warning ratio or proportion; and if the ratio of the sum of the real time bandwidth data over the sum of the template bandwidth data is greater than the surge standard ratio, and the current bandwidth data is greater than a pre-set surge bandwidth minimum value, determining that the target client currently has the surge in bandwidth demand (see Drai 0093-0096).  The same motivation was utilized in claim 1 applied equally well to claim 6.  

As regarding claim  7, Yermakov- Drai discloses after it is determined last time that the target client has the surge in bandwidth demand, if the ratio of the sum of the real time bandwidth data over the sum of the template bandwidth data is smaller than a pre-set surge warning dismissal ratio or proportion, or the current bandwidth data is smaller than the pre-set surge bandwidth minimum value, or the current bandwidth data is smaller than one half of the peak template bandwidth data, determining that the surge in bandwidth demand of the target client is over (Yermakov 0071-0073).  

As regarding claim 8, Yermakov- Drai discloses dividing the real time bandwidth data according to each standard time point and updating and storing the real time bandwidth data at each standard time point in an ascending order by accumulating the real time bandwidth data at a preceding standard time point to the real time bandwidth data at the standard time point (see Yermakov 0051-0055).

As regarding claims 17-18, 20-21, 23, 25-28, the limitations of claims 17-18, 20-21, 23, 25-28 are similar to limitations of rejected claims 1,3, 5-8.  Therefore rejected for the same rationale.


Claim(s) 2,4,19,22,24 are rejected under 35 U.S.C. 103 as being unpatentable over Yermakov-Drai as applied to claims 1,17,18 and further in view of Welch et al (us 6,862,540).
As regarding claim 2, Yermakov-Drai discloses the invention as claim in claim 1 above, and further discloses if the real time bandwidth data obtained in any pre-set time interval misses the real time bandwidth data at a target time point (see Yermakov 0059-0060).
Yermakov-Drai is silent in regard to the concept of using a linear interpolation algorithm to calculate the real time bandwidth data at the target time point based on the real time bandwidth data at time points adjacent to the target time point.  
Welch teaches using a linear interpolation algorithm to calculate the real time bandwidth data at the target time point based on the real time bandwidth data at time points adjacent to the target time point (see Welch col.10, lines 8-17, 43-48).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Welch to Yemakov-Drai because they're analogous art.  A person would have been motivated to modify Yermakov-Drai with Welch’s teaching for the purpose of estimating or gapping the missing consumption data.

As regarding claim 4, Yemakov-Drai-Welch discloses for every two historic cycles in the plurality of historic cycles, determining a sum of differences between the historic bandwidth data in the two historic cycles of all standard time points to be a distance between the two historic cycles; each historic cycle being an initial cluster, using a single-linkage Hierarchical Clustering algorithm to gradually merge two clusters having a smallest distance; -4-Attorney Docket No. 00215.0151.00 US a target cluster being a merged cluster when the number of the historic cycles included in the merged cluster exceeds a pre-set number, determining all the historic cycles included in the target cluster to be target historic cycles; and based on averages of the historic bandwidth data in the target historic cycles at each standard time point, creating the regular bandwidth template corresponding to each standard time point (see Welch col.7, lines 50-62, using Hierarchical clustering).  The same motivation was utilized claim 2 applied equally to claim 4.

As regarding claims 19,22,24, the limitations of claims 19,22,24 are similar to limitations of claims 2,4 above, therefore rejected for the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452